DETAILED ACTION
Disposition of Claims
Claims 1-12 were pending.  Claims 1-7 have been cancelled.  Amendments to claims 8 and 10-11 are acknowledged and entered.  Claims 8-12 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210077616A1, Published 03/18/2021.  Amendments to the specification presented on 08/31/2022 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 08/31/2022 regarding the previous Office action dated 03/02/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/463,176, filed on 05/22/2019.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), KR10-2016-0158243 filed on 11/25/2016 and KR10-2017-0158316 filed on 11/24/2017, in parent application 16/463,176.  The English translation of said foreign priority documents has been provided on 08/31/2022, and the earliest effective filing date of the application is therefore 11/25/2016.
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/463,176, filed 05/22/2019, appears to claim only subject matter directed to an invention that is dependent and identical to that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application does not constitute a divisional application as noted by Applicant, but appears to be a continuation (CON) application. Attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the amendments to the specification.


Claim Objections
(Objection withdrawn.)  The objection to claims 5, 6, 8, and 11 is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1 and 8 dependent claims 2-7 and 9-12 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 8 is drawn to a vaccine composition for preventing or treating varicella or herpes zoster disease comprising a surface protein glycoprotein E (gE) of Varicella zoster virus (VZV) and an aluminum salt as active ingredients,
wherein the content ratio of gE to an aluminum cation (Al3+) in the composition is 9:1000 to 22:1000 (weight ratio), wherein the content of gE in the composition is 5 to 25 ug and wherein the content of the aluminum in the composition is 0.2 to 5 mg.  
Further limitations on the vaccine composition according to claim 8 are wherein the aluminum salt is aluminum hydroxide or aluminum phosphate (claim 9); wherein the gE comprises an amino acid sequence of SEQ ID NO:1 (claim 10); and wherein the composition is further comprising at least one adjuvant selected from the group consisting of calcium phosphate hydroxide, a mineral oil, squalene, an agonist of a toll-like receptor (TLR), a surfactant, a liposome, a saponin, and a cytokine (claim 11).
Claim 12 is drawn to a method for preventing or treating varicella or herpes zoster disease comprising administering the vaccine composition according to claim 8 to a subject.





Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 4 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Hanon et. al. (US20110104260A1, Pub. 05/05/2011; CITED ART OF RECORD; hereafter “Hanon”) as evidenced by Davison et. al. (Davison AJ, et. al.  Envelope glycoprotein E [Human alphaherpesvirus 3].  NCBI Reference Sequence: NP_040190.1.  Updated 08/13/2018; First posted 08/01/2000.; hereafter “Davison”) is withdrawn in light of the cancellation of said claims. 

(Rejection withdrawn.)  The rejection of Claim(s) 1-4 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Dendouga et. al. (Dendouga N, et. al. Vaccine. 2012 Apr 26;30(20):3126-35. Epub 2012 Feb 10; CITED ART OF RECORD; hereafter “Dendouga”) as evidenced by Davison et. al. (supra) is withdrawn in light of the cancellation of said claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of claims 5 and 8-12 under 35 U.S.C. 103 as being unpatentable over Dendouga et. al. (Dendouga N, et. al. Vaccine. 2012 Apr 26;30(20):3126-35. Epub 2012 Feb 10; CITED ART OF RECORD; hereafter “Dendouga”) and Hanon et. al. (US20110104260A1, Pub. 05/05/2011; CITED ART OF RECORD; hereafter “Hanon”) as evidenced by Davison et. al. (Davison AJ, et. al.  Envelope glycoprotein E [Human alphaherpesvirus 3].  NCBI Reference Sequence: NP_040190.1.  Updated 08/13/2018; First posted 08/01/2000.; hereafter “Davison”) over claims 1-4 and 6-7 is withdrawn in light of the cancellation of claims 1-7 and the amendments to claims 8-12.

 (New rejection – necessitated by amendment.)  Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dendouga et. al. (Dendouga N, et. al. Vaccine. 2012 Apr 26;30(20):3126-35. Epub 2012 Feb 10; CITED ART OF RECORD; hereafter “Dendouga”) and Hanon et. al. (US20110104260A1, Pub. 05/05/2011; CITED ART OF RECORD; hereafter “Hanon”) as evidenced by Davison et. al. (Davison AJ, et. al.  Envelope glycoprotein E [Human alphaherpesvirus 3].  NCBI Reference Sequence: NP_040190.1.  Updated 08/13/2018; First posted 08/01/2000.; hereafter “Davison”) and in further view of Lindblad et. al. (Lindblad EB, et. al. Methods Mol Biol. 2010;626:41-58.; hereafter “Lindblad”.)
The Prior Art
Hanon teaches vaccines against varicella zoster virus (VZV) which comprise glycoprotein E (gE) or immunogenic fragments thereof, along with TH-1 adjuvants such as QS21, cholesterol, and 3D-MPL (entire document; see abstract).  As evidenced by Davison, at least one version of VZV gE comprises a sequence with 100% identity to SEQ ID NO:1 of the instant claims (see attached ABSS search results; instant claim 10.) Hanon further teaches the use of said compositions to treat, prevent, or ameliorate symptoms from VZV-related diseases and disorders, such as shingles and post-herpetic neuralgia (abstract; instant claim 12).  Hanon teaches the dose of gE in the composition will be between 1-1000 ug of protein, especially 25-100 ug in the instance of using gE (¶[0075]; instant claim 8).    
Dendouga teaches different vaccine formulations of VZV gE with different adjuvants, including aluminum salts or AS01 or AS02, and delivery of said compositions to mice (entire document; see abstract; Sect. 2.3 at p. 3127; Table 1.)  As evidenced by Davison, at least one version of VZV gE comprises a sequence with 100% identity to SEQ ID NO:1 of the instant claims (see attached ABSS search results; instant claim 10.) Dendouga teaches delivery of 5 ug of VZV gE in the composition (Sect. 2.3. at p. 3127; instant claim 8).  The aluminum utilized in the composition was aluminum hydroxide (or “Alum”; p. 3127, left col., ¶3; instant claim 9).  
The teachings of Dendouga and Hanon as evidenced by Davison have been set forth supra.  While both teach the use of VZV gE in vaccine compositions with adjuvants, especially aluminum-based adjuvants, Dendouga appears to teach that other adjuvants have better efficacy in mice in the vaccine compositions.  However, Dendouga still teaches that the alum-based gE vaccine provides a robust response, and provides motivation to try the combination of MPL and alum (also known as AS04) adjuvants to determine their effect on host immune response (p. 3133, ¶ bridging cols.; instant claim 11).  Given the teachings of Dendouga and Hanon, one of skill in the art would be motivated to determine if different aluminum-based adjuvants, especially those in combination with MPL, might be useful in VZV gE vaccine compositions.  One of skill in the art would know how to optimize the concentration of aluminum and gE in a dose, and the general dosing ranges for such adjuvants and antigens are known in the art.  Optimization of aluminum adjuvant with respect to the antigen delivered is taught by Lindblad.  As taught by Lindblad, the optimum dose of aluminum adjuvant is normally determined empirically in a pilot trial, but that ethics guidelines in many countries limit the amount of aluminum that can be used in a vaccine, and the human dosage is normally limited to between 0.85-1.25 mg of the metallic aluminum (Al3+)(Sect. 1.3, p. 43).  Lindblad teaches a general guideline for many protein antigens adsorption is best accomplished in the pH interval between the isoelectric point (IEP) of the protein antigen and the point of zero charge (PZC) of the adjuvant, which is the equivalence of the IEP, but for the adjuvant, and that this applies for both aluminum hydroxide and aluminum phosphate adjuvants (Sect. 1.6 at p. 45, Fig. 4.3).  Lindblad teaches that in this interval, the adjuvant and the antigen will have opposite electrical charges, facilitating electrostatic attraction and adsorption. In the formulation with antigen a pH close to the physiological pH is preferred, i.e., pH 6–8, to reduce vaccination discomfort. Applying this principle aluminum hydroxide is the preferred adjuvant for adsorption of antigens with an acidic IEP and aluminum phosphate is the preferred adjuvant for adsorption of antigens with an alkaline IEP (Sect. 1.6, p. 45).  Lindblad then provides specific protocols to test the aluminum concentrations in vaccines to optimize the right amount of antigen to adjuvant (Sects. 3.2-3.2.2, starting at p. 49).  
Hanon teaches an optimal amount for a particular vaccine can be ascertained by standard studies involving observation of appropriate immune responses in subjects, and the amount of gE antigen is selected that delivers an immunoprotective response without significant adverse side effects (¶[0055-0076][0111]).  Dendouga shows an example of routine optimization for determining the proper dosage of components and other reagents within the vaccine (Table 1), and suggests studying the use of alum with MPL in future experiments to enhance the antigenic effect of the Alum adjuvant (p. 3133).  Lindblad teaches methods to optimize the amount of aluminum that is associated with a particular antigen.  Therefore, arriving at the limitations of instant claims 8-12 would be obvious modifications to the gE vaccines of Dendouga and Hanon and routine optimizations to those of skill in the art, given the teachings of Dendouga, Hanon, and Lindblad, and through routine experimentation, one of skill in the art would easily arrive at these compositions and concentrations of components.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Dendouga and Hanon in order to investigate other adjuvants, including other alum-based adjuvants in composition with MPL.  One would have been motivated to do so, given the suggestion by Dendouga that while alum might not have provided as robust of a response as the AS01 adjuvant, the AS04 adjuvant which includes alum and MPL might be worth testing to determine the efficacy.  There would have been a reasonable expectation of success, given the knowledge that even though alum and gE did not provide as strong of an immune response in comparison to AS01, it still provided a strong and durable immune response that might translate better in human trials against VZV challenge.  There would have been further reasonable expectation of success, given the detailed protocols for how to optimize the aluminum associated with a particular antigen as provided by Lindblad.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not entirely persuasive.  While the original anticipation and obviousness rejections have been withdrawn in light of the amendments to the claims, in light of the amendments to the remaining claims, a new obviousness rejection over Dendouga and Hanon as evidenced by Davison and in further view of Lindblad has been set forth.  For the purpose of compact prosecution, the arguments against Dendouga, Hanon, and Davison will be addressed as applicable herein.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the interest of compact prosecution and clarity, the arguments presented against each reference individually will be addressed herein.
Applicant argues that Hanon discloses a C-terminally truncated version of VZV gE that is only 546 amino acids long and is only 98% homologous to the instant claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., length of VZV gE and % homology) are not recited in all of the rejected claim(s), namely the independent claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nowhere is the exact length of gE ever instantly claimed, and the sequence is not claimed until instant claim 10.  Further, the use of “has” as a transitional phrase must be interpreted in light of the specification; as no specific guidance as to how to interpret “having” or “has” as a transitional phrase has been provided, it is interpreted as being equivalent to “comprising” (MPEP §2111.03), meaning said gE is a protein that must at least “comprise” a sequence of SEQ ID NO:1.  As evidenced by the teachings of Hanon, more than one immunogenic sequence for VZV gE is known (Fig. 1; ¶[0040-0053][0075-0076][0090][0096-0097]), and as further evidenced by the teachings of Davison, gE with a sequence comprising SEQ ID NO:1 at 100% identity were known in the art at the time of filing.  As Hanon teaches the use of full-length or truncated immunogenic versions of gE (¶[0037][0041-0043]), and SEQ ID NO:1 was a known sequence of at least one VZV gE strain, it would be obvious to a skilled artisan to utilize VZV full-length or truncated gE as an antigen, especially one derived from SEQ ID NO:1.  If the novelty of the invention lies in the specific 537 gE truncation of SEQ ID NO:1, then it is suggested the claims be amended to clearly recite this critical limitation.  As instantly claimed, however, there is no requirement to only use a 537 aa fragment of gE in the composition, nor is there a requirement of all claims that said gE must have a sequence of SEQ ID NO:1.  Therefore, this argument is not persuasive.  
Applicant argues that no specific sequence of gE was described in Dendouga.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific sequence of gE) are not recited in all of the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Again, instant independent claim 8 does not require any length of gE to specifically be present, nor does claim 8 require a specific sequence.  Only claim 10 requires a specific sequence for gE to be present in the gE protein, but does not require said protein to be of a specific length.  
Therefore, the argument that the VZV gE protein of Dendouga and Hanon is different from the VZV gE of the instant claims is not persuasive.  For such an argument to be persuasive, the independent claim must be narrowed to the gE being a specific fragment or length, and/or for said gE to specifically comprise or consist of SEQ ID NO:1 (or a gE having a certain percent identity to SEQ ID NO:1).
Applicant argues surprising and unexpected results with respect to the combination of VZV gE antigen and aluminum salt, namely at the claimed content weight ratios of the aluminum cation and gE and overall gE and Aluminum in the composition, and that a skilled artisan would not arrive at said combination without undue experimentation.  First, it should be noted that this argument is not commensurate in scope with the conditions that provided the surprising and/or unexpected results.  A specific fragment of gE from a specific strain/clade of VZV was utilized, namely a 537 amino acid (aa) fragment of SEQ ID NO:1 (¶[00033][067]).  From the specification, it is unclear what exact sequence or fragment was utilized; it appears as though this gE protein was a C-terminal truncation to arrive at the shortened 537 aa fragment but from the wording of the specification it is unclear what C-terminus portion was removed (¶[0033][0057]).  In Example 2, Aluminum from ALHYDROGEL® (Al(OH)3) was utilized with a composition comprising “a gE antigen” (is it unclear if this is the same antigen from Example 1) and delivered through intramuscular injection to mice (¶[0068-0070]), while in Example 4, “a surface protein (gE)” and an aluminum cation were mixed and compared to the gE alone and to the live, attenuated VZV vaccine; it is unclear again as to the source of the aluminum or gE in Example 4 (¶[0084-0087]).  In Example 5 starting at ¶[0099], different aluminum sources were utilized in combination with an unknown source of 5ug of gE antigen and injected intramuscularly into mice, and that the source of the aluminum affected the potency of the reaction (¶[0102]).  As it is unclear as to the specific conditions which afforded the “surprising and/or unexpected” results, this argument is not persuasive. 
Further, as noted by Lindblad, methods to optimize the amount of antigen to the amount of aluminum adjuvant are known in the art.  To further support this argument, Baylor et. al. (Baylor NW, et. al. Vaccine. 2002 May 31;20 Suppl 3:S18-23.. Erratum in: Vaccine. 2002 Sep 10;20(27-28):3428.), reiterates what is taught by Lindblad in that the use of aluminum in vaccines as adjuvants was highly regulated, and in the United States was limited to 0.85-0.125 mg/dose as the use of said adjuvant, while in use for over six decades at the time of Baylor, was associated with adverse reactions, such as erythema, subcutaneous nodules and contact hypersensitivity (entire document; see abstract.)  The higher limit as claimed would not reasonably be expected to be within certain compositions meant to be used as “vaccines” in certain populations.  There are also different methods of preparing aluminum-based adjuvanted vaccines.  One method involves adding a solution of alum to an antigen to create a precipitate of protein aluminate; these products are designated alum-precipitated vaccines. The second method involves adding an antigen to pre-formed aluminum hydroxide or aluminum phosphate; this results in an aluminum-adsorbed vaccine (Baylor, p. S18, rt. col., ¶1).  As noted by Baylor, the immunogenicity of antigens adsorbed onto aluminum adjuvants depends on several factors; however, the most important is the degree of adsorption of antigen on the adjuvant and the dose of adjuvant (pp. S18-19, ¶ bridging pages.)  As the art is aware, the amount of aluminum to antigen must be empirically determined, and excessive amounts of aluminum compounds may suppress immunity by covering the antigen completely with mineral compounds or the aluminum compounds may be cytotoxic to macrophages (Baylor and Hogenesch H. Front Immunol. 2013 Jan 10;3:406.)  As the antigens adsorb to aluminum adjuvants via hydrophobic and van der Waals forces, via electrostatic attraction and by ligand exchange, the adsorption rate for each antigen must be determined as certain proteins may be repelled by the positive charge of the aluminum (Fig. 1 of Hogenesch, pp. 3-5, “ROLE OF ADSORPTION IN THE IMMUNOSTIMULATING EFFECT OF ALUMINUM ADJUVANTS”).  Therefore, as the instant claims are drawn to a broad range of not only the type of VZV gE used in the composition, but also the source of aluminum and the range of each present in the composition, this argument is not commensurate in scope with those results that provided the “surprising and unexpected” results and the argument is not persuasive.  
One of skill in the art would have been aware of the types of aluminum-containing adjuvants available for use, as evidenced by Lindblad, and would have been motivated through routine optimization undertaken by one of skill in the art as taught by Lindblad to determine the optimal dose of adjuvant for their specific VZV gE antigen in order to elicit the preferred immune response against said antigen.  Taken as a whole, the argument that the instant claims are drawn to an optimized, non-obvious composition that would have required undue experimentation for a skilled artisan is not persuasive, as teachings and motivation was present in the art to utilize VZV gE with adjuvants, such as aluminum-comprising adjuvants, and a skilled artisan routinely optimized concentrations of components, such as antigens and adjuvants, in compositions to determine ideal solutions with respect to such limitations as immunogenicity and stability.  Therefore, it remains that the invention as claimed was obvious over the art at the time of filing, and the rejection is maintained.
For these reasons, the claims stand rejected as being obvious over the prior art at the time of filing. 

	

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,940,198 in view of Reed et. al. (US20100310602A1, Pub. 12/09/2010; hereafter “Reed”) is withdrawn in light of the amendments to the claims. 

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 8-12 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,874,734. Note the rejection of claims 1-7 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 8-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-18 of copending Application No. 17/057,378 in view of Hasan et. al. (Hasan UA, et. al. Vaccine. 2002 Jan 31;20(9-10):1308-15.; hereafter “Hasan”.)   Note the rejection of claims 1-7 is withdrawn in light of the cancellation of said claims.  The rationale behind this rejection was set forth in a previous Office action.
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648